Exhibit 10.1

 



Revised Execution Version

 

 



AMENDMENT NO. 2 TO CREDIT AGREEMENT

AND EXTENSION AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT AND EXTENSION AGREEMENT, dated as of
September 3, 2015 (this “Amendment”), is by and among MIDCOAST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Parent Borrower”), MIDCOAST
OPERATING, L.P., a Texas limited partnership (the “Opco Borrower” and, together
with the Parent Borrower, the “Borrowers”), the Subsidiary Guarantors, the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), a Swing Line Lender and
an L/C Issuer.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of November 13, 2013 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”); and

 

WHEREAS, the Parent Borrower has requested (a) that the Scheduled Maturity Date
for each Lender be extended to September  30, 2018 (the “Extension”), (b) the
right to request and receive a release and discharge of a Subsidiary Guarantor
from its obligations under the Subsidiary Guarantee and any other applicable
Loan Document if such Subsidiary Guarantor does not then meet the requirements
for classification as a “Material Subsidiary” and no Default or Event of Default
then exists, and (c) certain other amendment with respect to decreasing
Commitments of certain Lenders;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment, which are defined in the Credit Agreement, as
amended hereby (the “Amended Credit Agreement”), shall have the meanings
assigned to such terms in the Credit Agreement. The interpretive provisions set
forth in Section 1.02 of the Credit Agreement shall apply to this Amendment.

 

SECTION 2. Amendments to Credit Agreement.

 

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:

 

“Countersignature Date” has the meaning set forth in Section 6.12.

 

“Designated Former Material Subsidiary” means each Subsidiary Guarantor so
designated in a certificate substantially in the form and substance of Exhibit I
(a “Designation Certificate”) and signed by a Responsible Officer of the General
Partner on behalf of the Parent Borrower which certifies that, as of the date of
such Designation Certificate, (a) such designated Subsidiary Guarantor (1) is
not a Material Subsidiary and (2) was not a Material Subsidiary as of the last
day of each of the three most recently completed fiscal quarters for which the
Parent Borrower delivered financial statements to the Administrative Agent in
accordance with Section 6.1 and (b) to the best knowledge of such Responsible
Officer, no Default or Event of Default has occurred and is continuing. For the
avoidance of doubt, the Opco Borrower cannot become a Designated Former Material
Subsidiary.

 



 

 

 

“Designation Certificate” has the meaning set forth in the definition of
“Designated Former Material Subsidiary”.

 

“Evidence of Release Requirement” has the meaning set forth in Section 6.12.

 

“Other Guarantee Obligation” has the meaning set forth in Section 6.12.

 

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement and
Extension agreement dated as of September 3, 2015, by and among the Borrowers,
the Subsidiary Guarantors, the Lenders party thereto and the Administrative
Agent.

 

“Window Period” has the meaning set forth in Section 6.12.

 

(b) Section 4.04(f)(iii) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

 

For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Second Amendment, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent and the Borrowers to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 



 



2 

 

 

(c) Section 6.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

Within thirty (30) days after the acquisition, designation or formation of any
Material Subsidiary organized in the United States or after the date that any
existing Subsidiary organized in the United States (including any Designated
Former Material Subsidiary) becomes a Material Subsidiary (or such longer period
as the Administrative Agent may agree in writing), the Parent Borrower shall
cause such Person to (i) become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a joinder agreement substantially in the
form of Exhibit F (a “Subsidiary Guarantee Joinder”) and (ii) deliver to the
Administrative Agent (A) documents of the types (1) referred to in Sections
4.01(a)(iii) and (iv) and (2) if the Collateral Period is then in effect,
referred to in Section 6.13, and (B) favorable opinions of counsel to such
Person (which, as to certain matters as agreed to by the Administrative Agent,
may be internal counsel and which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Promptly upon its receipt of a Designation Certificate,
the Administrative Agent shall execute and return the Designation Certificate to
the Parent Borrower to evidence the release and discharge of each Designated
Former Material Subsidiary specified therein from its obligations under the
Subsidiary Guarantee and any other applicable Loan Document if, to the actual
knowledge of the Administrative Agent, no Default or Event of Default then
exists, such release and discharge to be effective on the date of such
countersignature (the “Countersignature Date”); provided that if such Designated
Former Material Subsidiary has any other Guarantee Obligation that must be
released so as to avoid a breach of Section 7.12 when it is no longer a
Subsidiary Guarantor (each such Guarantee Obligation, an “Other Guarantee
Obligation”), then its release and discharge under the Subsidiary Guarantee and
any other applicable Loan Document shall automatically and without any further
action be revoked and become ineffective, retroactive to the Countersignature
Date if the Parent Borrower has not provided evidence to the Administrative
Agent of the release and discharge of all Other Guarantee Obligations (which may
consist of copies of necessary documents provided by or to other parties in
connection with the release and discharge thereof, together with a certificate
of a Responsible Officer of the Parent Borrower that the same have been
delivered to all necessary parties to effect the same) within three (3) Business
Days (the “Window Period”) after the Business Day on which the Parent Borrower
received the corresponding Designation Certificate executed by the
Administrative Agent (the “Evidence of Release Requirement”).

 

(d) Section 7.12(x) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

(x) Guarantee Obligations with respect to Indebtedness permitted pursuant to
this Section 7.12 (A) of a Subsidiary that was a Subsidiary Guarantor and
released of its Guarantee Obligations as a Subsidiary Guarantor in accordance
with Section 6.12, if the Evidence of Release Requirement is satisfied within
the Window Period, and (B) of Subsidiary Guarantors and the Opco Borrower.

 



 



3 

 

 

(e) Section 9.10(b)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(ii) release and discharge a Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee and any other applicable Loan Document if such Person (a)
ceases to be a Subsidiary as a result of a transaction not prohibited by this
Agreement or (b) is designated, pursuant to a corresponding Designation
Certificate, as a Designated Former Material Subsidiary and the Administrative
Agent has executed such Designation Certificate, all as set forth in the last
sentence of Section 6.12 (provided that if a Subsidiary becomes a Designated
Former Material Subsidiary and subsequently becomes a Material Subsidiary, the
Parent Borrower shall thereupon cause such Subsidiary to execute and delivery a
new Subsidiary Guarantee Joinder and the other documents as required by Section
6.12).

 

(f) Effective as of September 4, 2015, Schedule 2.01 of the Credit Agreement is
hereby amended by replacing such schedule in its entirety with Schedule 2.01
attached hereto.

 

(g) The Exhibits to the Credit Agreement are hereby amended to add Annex A
attached hereto as a new Exhibit H (Form of Designation Certificate).

 

SECTION 3. Extension of Scheduled Maturity Date. Each Lender party hereto, other
than each Lender designated in its signature page hereto as a Non-Extending
Lender (a “Non-Extending Lender”), hereby (a) agrees to the Extension and
(b) agrees that, effective as of the date hereof, the Scheduled Maturity Date
with respect to such Lender’s Commitment shall be September 30, 2018 (each such
extending Lender, an “Extending Lender”). Notwithstanding anything to the
contrary in Section 2.14 of the Credit Agreement, the Extension shall be deemed
to have been effected pursuant to Section 2.14 of the Credit Agreement and,
after giving effect to this Amendment, the Parent Borrower shall have the right
to request additional one-year extensions of the Scheduled Maturity Date up to
an additional two times pursuant to, and in accordance with, Section 2.14 of the
Credit Agreement. In addition, the parties hereto hereby agree and acknowledge
that for each Non-Extending Lender, the Scheduled Maturity Date applicable to
such Lender immediately prior to this Amendment shall remain the Scheduled
Maturity Date for such Lender.

 

SECTION 4. Decreased Commitments of Certain Extending Lenders. Each Extending
Lender whose Commitment amount set forth opposite such Extending Lender’s name
on Schedule 2.01 attached hereto is less than such Extending Lender’s Commitment
in effect immediately prior to giving effect to this Amendment hereby decreases
its Commitment such that, on and after September 4, 2015, such Extending Lender
has a Commitment equal to the amount set forth opposite its name on Schedule
2.01 attached hereto.

 

For the avoidance of doubt, the decrease in the Aggregate Commitments pursuant
to this Section 4 shall be effected without the Borrower exercising its rights
under Section 2.15 of the Amended Credit Agreement with respect to Commitment
Increases.

 

SECTION 5. Representations and Warranties.

 

To induce the other parties hereto to enter into this Amendment, the Borrowers
represent and warrant that, as of the date hereof:

 



4 

 

 

(a) both immediately before and after giving effect to this Amendment, all
representations and warranties of the Borrowers contained in Article V of the
Credit Agreement, and which are contained in any Loan Document furnished by any
Loan Party at any time under, or in connection with, this Amendment or the
Credit Agreement, are true and correct, except to the extent that such
representations and warranties specifically refer to a different date, in which
case they are true and correct as of such date and except that the
representations and warranties contained in clauses (a) and (b) of Section 5.05
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement;

 

(b) both immediately before and after giving effect to this Amendment, no
Default or Event of Default exists;

 

(c) the execution, delivery and performance by each Loan Party of this Amendment
and the performance by such Loan Party of the Amended Credit Agreement and each
Loan Document to which such Loan Party is a party have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(i) violate the terms of any of the Loan Party’s Organization Documents,
(ii) result in any breach of, constitute a default under, or require, pursuant
to the express provisions thereof, the creation of any consensual Lien on the
properties of such Loan Party under, any Contractual Obligation to which such
Loan Party is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Loan Party or its property is subject, or
(iii) violate any Law, in each case with respect to the preceding clauses (i)
through (iii), which would reasonably be expected to have a Material Adverse
Effect;

 

(d) this Amendment and the Amended Credit Agreement constitute legal, valid and
binding obligations of each Loan Party, enforceable against such Loan Party in
accordance with their terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and

 

(e) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by any Loan Party by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, such Loan Party of this Amendment or the performance by, or
enforcement against, such Loan Party of the Amended Credit Agreement.

 

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above (provided that, as set forth therein, Section 4
shall become effective on September 4, 2015 if all of the following conditions
have then been satisfied) when, and only when,

 

(a) the Administrative Agent shall have received:

 

(i)counterparts of this Amendment duly executed and delivered by the Borrowers,
the Subsidiary Guarantors, the Administrative Agent and the Required Lenders;

 



5 

 

 

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the secretary or an assistant secretary of each
Borrower and the Subsidiary Guarantors, as the Administrative Agent may timely
request to establish the identities of and verify the authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment, including a certificate certifying and attaching
the resolutions adopted by each Borrower approving or consenting to the
Extension (or if the Borrowers’ resolutions delivered pursuant to
Section 4.01(a)(iii) of the Credit Agreement provided for the Extension,
certifying that such resolutions have not been amended, modified or rescinded
and remain in full force and effect);

 

(iii)such evidence as the Administrative Agent may reasonably request to verify
that each Loan Party is duly organized or formed, validly existing and in good
standing in the jurisdiction where organized; and

 

(iv)a certificate dated as of the date hereof signed by a Responsible Officer of
the Parent Borrower certifying as to the matters set forth in Sections 5(a) and
(b) above; and

 

(b) the Parent Borrower shall have (i) paid all fees it has agreed to pay in
connection with this Amendment, including, without limitation, the fees set
forth in that certain letter dated July 21, 2015 from the Parent Borrower to the
Administrative Agent, and (ii) reimbursed or paid, to the extent timely invoiced
to, and reviewed by, the Parent Borrower, all out-of-pocket expenses required to
be reimbursed or paid by the Parent Borrower under the Credit Agreement.

 

SECTION 7. Governing Law.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

SECTION 8. Counterparts.

 

This Amendment may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of a counterpart to this Amendment may be made by facsimile
or other electronic transmission in .pdf format.



6 

 



 

SECTION 9. Effect of Amendment.

 

From and after the effectiveness of this Amendment, each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall refer to the Amended Credit Agreement. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Administrative Agent or the Lenders under the Credit Agreement
or under any other Loan Document, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect (including, without limitation, each Subsidiary Guarantor’s obligations
under Article XI of the Amended Credit Agreement). This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.

 

SECTION 10. Confirmation of Loan Documents.

 

The terms, provisions, conditions and covenants of the Amended Credit Agreement
and the other Loan Documents remain in full force and effect and are hereby
ratified and confirmed in all respects, and the execution, delivery and
performance of this Amendment shall not, except as expressly set forth in this
Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, nothing contained herein shall be deemed (a) to constitute a waiver
of compliance or consent to noncompliance by any Loan Party with respect to any
term, provision, condition or covenant of the Credit Agreement or any other Loan
Document, (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Amended Credit Agreement or any other Loan Document or (c) to constitute a
waiver of compliance or consent to noncompliance by any Loan Party with respect
to the terms, provisions, conditions and covenants of the Amended Credit
Agreement and the other Loan Documents made the subject hereof. Each Loan Party
hereby represents and acknowledges that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder.

 

SECTION 11. Headings.

 

Section and subsection headings in this Amendment are for convenience of
reference only, and are not part of, and are not to be taken into consideration
in interpreting, this Amendment.

 

SECTION 12. Entire Agreement.

 

THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date and year first above written.

 

 

 

BORROWERS:

 

MIDCOAST ENERGY PARTNERS, L.P.

a Delaware limited partnership,

as Parent Borrower

 

By: Midcoast Holdings, L.L.C.,

its General Partner

     

 

 

  By: /s/ Stephen J. Neyland    

Name: Stephen J. Neyland

Title: Vice President – Finance

 

 

MIDCOAST OPERATING, L.P.

a Texas limited partnership,

as Opco Borrower

 

By: Midcoast OLP GP, L.L.C., its General Partner

     

 

 

  By: /s/ Stephen J. Neyland    

Name: Stephen J. Neyland

Title: Vice President – Finance

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

SUBSIDIARY GUARANTORS:

 

Enbridge G & P (East Texas), L.P.

 

Enbridge Pipelines (East Texas), L.P.

 

Enbridge G & P (Oklahoma), L.P.

 

Enbridge Pipelines (North Texas), L.P.

 

Enbridge G & P (North Texas), L.P.

 

ELTM, L.P.

 

Enbridge Pipelines (Texas Gathering), L.P.

 

Enbridge Marketing (North Texas), L.P.

 

ENBRIDGE GATHERING (NORTH TEXAS) L.P.

 

eNBRIDGE LIQUIDS MARKETING (NORTH TEXAS) L.P.

 

ENBRIDGE PIPELINES (TEXAS LIQUIDS) l.P.

 

By:Enbridge Holdings (Texas Systems) L.L.C., the General Partner, and as the
General Partner, of each of the foregoing listed entities

 

 

 

By: /s/ Stephen J. Neyland

Name: Stephen J. Neyland

Title: Vice President – Finance

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

Enbridge Energy Marketing, L.L.C.

 

 

 

By: /s/ Stephen J. Neyland

Name: Stephen J. Neyland

Title: Vice President – Finance

 

Midcoast OLP GP, L.L.C.

 

 

 

By: /s/ Stephen J. Neyland

Name: Stephen J. Neyland

Title: Vice President – Finance

 

ENBRIDGE PIPELINES (LOUISIANA LIQUIDS) L.L.C.

 

 

 

By: /s/ Stephen J. Neyland

Name: Stephen J. Neyland

Title: Vice President – Finance

 

ENBRIDGE PIPELINES (OKLAHOMA) TRANSMISSION L.L.C.

 

 

 

By: /s/ Stephen J. Neyland

Name: Stephen J. Neyland

Title: Vice President – Finance

 

ENBRIDGE MARKETING (U.S.) L.P.

 

By:Enbridge Marketing (U.S.) L.L.C., its General Partner

 

 

 

By: /s/ Stephen J. Neyland

Name: Stephen J. Neyland

Title: Vice President – Finance

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

  BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, an L/C
Issuer and a Lender           By: /s/ Marc Ahlers   Name:   Marc Ahlers   Title:
Vice President          

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

CITIBANK, N.A.,
as a Lender

 

 

By: /s/ Peter Kardos
Name: Peter Kardos
Title: Vice-President

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

BARCLAYS BANK PLC,
as a Lender

 

 

By: /s/ Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

 

By: /s/ Nupur Kumar
Name: Nupur Kumar
Title: Authorized Signatory

 

 

By: /s/ Michael Moreno

Name: Michael Moreno
Title: Authorized Signatory

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender

 

 

By: /s/ Yvonne Tilden
Name: Yvonne Tilden
Title: Director

 

 

By: /s/ Scott Flieger
Name: Scott Flieger
Title: Managing Director

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

GOLDMAN SACHS BANK USA,
as a Lender

 

 

By: /s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

By: /s/ Juan J. Javellana
Name: Juan J. Javellana
Title: Executive Director

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

WELLS FARGO BANK, N.A.,
as a Lender

 

 

By: /s/ Jeffrey Cobb
Name: Jeffrey Cobb
Title: Vice President

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

MIZUHO BANK, LTD.,
as a Lender

 

 

By: /s/ Brad C. Crilly
Name: Brad C. Crilly
Title: Senior Vice President

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender

 

 

By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director

 



Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 



 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender

 

 

By: /s/ Kevin Sparks
Name: Kevin Sparks
Title: Vice President

 

 

 

 

Amendment No. 2 to Credit Agreement and Extension Agreement (MEP)

 

 

 

SCHEDULE 2.01

 

 

COMMITMENTS AND PRO RATA SHARES

 

 

 

Lender  Commitment   Pro Rata Share  Bank of America, N.A.  $90,000,000.00  
 11.11111111% Citibank, N.A.  $90,000,000.00    11.11111111% Barclays Bank PLC 
$70,000,000.00    8.641975309% Credit Suisse AG, Cayman Islands Branch 
$70,000,000.00    8.641975309% Deutsche Bank AG, New York Branch 
$70,000,000.00    8.641975309% Goldman Sachs Bank USA  $70,000,000.00  
 8.641975309% JPMorgan Chase Bank, N.A.  $70,000,000.00    8.641975309% UBS AG,
Stamford Branch  $70,000,000.00    8.641975309% Wells Fargo Bank, N.A. 
$70,000,000.00    8.641975309% Mizuho Bank, Ltd.  $50,000,000.00    6.172839505%
Sumitomo Mitsui Banking Corporation  $40,000,000.00    4.938271605% Morgan
Stanley Bank, N.A  $25,000,000.00    3.086419753% The Bank of Tokyo-Mitsubishi
UFJ, Ltd.  $25,000,000.00    3.086419753% Total:  $810,000,000.00  
 100.000000000%

 

 

 

 

 

Annex A

 

MIDCOAST ENERGY PARTNERS, L.P.

 

Form of Designation Certificate

 

________, 20__

 

This Designation Certificate is made by the undersigned, the duly authorized
_________ of Midcoast Holdings, L.L.C., a Delaware limited liability company and
the sole general partner (the “General Partner”) of Midcoast Energy Partners,
L.P., a Delaware limited partnership (the “Parent Borrower”), and delivered
pursuant to Section 6.12 of that certain Credit Agreement dated as of November
13, 2013 (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Parent Borrower, as borrower, Midcoast Operating,
L.P., a Texas limited partnership, as borrower, the Subsidiary Guarantors, the
lenders party thereto, and Bank of America, N.A., as administrative agent to the
lenders, swing line lender, and an L/C issuer. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

 

The undersigned hereby certifies that ___ is the ___________ and a Responsible
Officer of the General Partner on the date hereof, and that as such, ___ is
authorized to execute and deliver this Designation Certificate on behalf of the
Parent Borrower. The undersigned further certifies, on behalf of the Parent
Borrower and not individually, that:

 

1. For purposes of this Designation Certificate, [each of] ______________ is
designated a Designated Former Material Subsidiary on and effective as of [the
date of this Designation Certificate] [_____________, 20__] (the “Designation
Date”).

 

2. In connection with the foregoing designation, and pursuant to the Agreement,
as of the date of this Designation Certificate and, if different, the
Designation Date:

 

(a) [each] such Designated Former Material Subsidiary (1) is not a Material
Subsidiary, and (2) was not a Material Subsidiary as of the last day of each of
the three most recently completed fiscal quarters for which the Parent Borrower
delivered financial statements to the Administrative Agent in accordance with
Section 6.1; and

 

(b) to the best knowledge of such Responsible Officer, no Default or Event of
Default has occurred and is continuing

 

 

Remainder of Page Intentionally Blank
Signature Page to Follow

 

 

 

 Exhibit H

 

 

 

 

If, to the actual knowledge of the Administrative Agent, no Default or Event of
Default exists, please execute this Designation Certificate in the space
provided below and return it to the Parent Borrower promptly to evidence the
release and discharge of [each] such Designated Former Material Subsidiary from
its obligations under the Subsidiary Guarantee and any other applicable Loan
Document, effective on the date of such countersignature; provided that if [any]
such Designated Former Material Subsidiary has any Other Guarantee Obligation,
then its release and discharge under the Subsidiary Guarantee and any other
applicable Loan Document shall automatically and without any further action be
revoked and become ineffective, retroactive to the Countersignature Date if the
Parent Borrower has not satisfied the Evidence of Release Requirement within the
Window Period.

 

IN WITNESS WHEREOF, the undersigned has executed this Designation Certificate as
of the date first set forth above.

 

______________________________

__________________

__________________

 

 

 

EXECUTED on                            , 20          :

 

  BANK OF AMERICA, N.A., as Administrative Agent           By:      

Name:

Title:

 

 

 

 

 

 Exhibit H

 

